Lynch, Judge,

(dissenting):

To justify the action of the.quarterly conference, defendants rely on, and the opinion of the majority cites, paragraphs-351 and 352 of the Discipline. What relevancy they have to the issues involved does not seem apparent. Their obvious purpose is to confer authority on the quarterly conference, when necessary, to prevent or to approve a movement on the part of the trustees to sell the property the title to which is vested in them for the benefit of the circuit or of a charge or society located within the circuit. While the trustees can not obtain permission of the circuit court to sell such property without the consent of the quarterly conference, that body can not compel the trustees to apply to the court for leave to dispose of the property by sale thereof. It can not take the initiative. Nor can it control the disposition of the proceeds derived from such sale. The court, not the ecclesiastical body, “shall make such disposition of the proceeds thereof as may be right and proper and not inconsistent with the purposes for which the trust was created”. §9, ch. 57, Code. Nor will the judicial tribunal grant permission to sell except upon notice duly published and posted as required by that section,, so as to advise all persons interested, of the pendency of the proceeding; nor then unless it appears that the rights of others will not thereby be violated. Besides, the trustees may, without the consent of the quarterly conference, indeed over its protest and objection, borrow money “if required for building or other legitimate purposes in the execution of such trust, and may execute a lien upon any property held by them as such trustees to secure the payment thereof §8, ch. 57, Code. And, except as otherwise provided, section 7 of the same chapter gives to the local society or congregation the control of property conveyed to trustees either as a place of public worship or as a residence for a minister. Not only does the statute authorize the trustees -of a church to encum*571ber tbe property held by them for the purposes mentioned; but paragraph 341 of the Discipline impliedly grants the same right, because it is therein provided that “in no case shall the trustees of church or parsonage property mortgage or encumber the real estate for the current expenses of the church”. Besides, to indicate a purpose to secure individuality of action and removal from the exclusiveness of control by the quarterly conference, paragraph 337 provides for the election of trustees by members of each particular society. Instead of showing the absoluteness of the dominion conceded by the opinion to the quarterly conference, the obvious purpose of the paragraphs and the provisions of the Code is to restrict or limit the power of the conference to the exercise of the right of mere supervision. It may consent' or withhold its assent. It can preserve the status of the property. It can require the trustees to make repairs. But it is powerless to change or alter, or permit any changes or alterations in the title or possession thereof, except upon the initiative of the trustees.
It is equally obvious that the court will protect the rights of all persons, whoever they may be or whatever interest they may have or possess in respect of the property before it. On what legal principle rests the extraordinary power conferred by the opinion prepared in this case? No authority is cited to sustain what I conceive to be a manifest usurpation of power by the quarterly conference. Traced to its ultimate consequences, the opinion empowers that body, if it so determine, arbitrarily to deprive the circuit of the use and enjoyment of the entire parsonage property and devote its exclusive use to the Westover society or charge, without requiring that charge to render any compensation therefor to the real owners of the property. The diversion and appropriation of the whole would be as consistent (except in degree) as the diversion and appropriation of a part of the lot. The only difference in the results is that one is partial, the other total. But there is just as much reason and authority to sustain the one course as there is to sustain the other. They are equally arbitrary, and equally violative of the rights of the real owners and of those who contributed of their means to *572purchase the property for the particular purpose to which it has been devoted.
Or reverse the situation presented, and test it by the principles enunciated in the opinion. If the quarterly conference, possessed of the dominion and power thus accorded to it, should determine to deprive one of the charges within the circuit of the whole or a part of a lot it had purchased and thereon erected a house devoted to public worship covering either the whole or part of the lot, and to devote such lot or the building thereon for the use and purposes of a parsonage, without requiring payment of any consideration therefor, will any court permit -the exercise of such destructive power if applied to for relief by restraint ? Can it reasonably be said there is no legal remedy available to prevent the accomplishment of any such indefensible course of procedure? For every wrong there is supposed to be a 'remedy somewhere. Where, then, may it be found? The opinion furnishes no answer, unless it may be inferred that the remedy reposes in the autocracy said to inhere in the controlling conference. But its action has virtually closed the door of hope for redress for the wrongs it has perpetrated or to which it has readily yielded its consent, and now insists on the justness of its decision. If there is a higher ecclesiastical judicatory to which an appeal may be had, none is pointed out; and a diligent search reveals none in the ecclesiastical code — the Discipline in this instance.
In the absence of such a provision for an appeal, and a wrong has been committed, equity will discover, and when discovered apply, a remedy. That is what the Texas and Michigan courts did in Clark v. .Brown, 108 S. W. 421, and Fuchs v. Meisel, 102 Mich. 357. The facts of these cases, it is true, differ in some respects from those appearing in the record of this case; but they involved property rights, just as property rights are involved here, as I understand them. In the Clark case, it was held in substance that where the grantor of property indicated a purpose to establish and thereby to promulgate a particular religious creed or faith, which he made a condition of the grant and the real consideration therefor, the courts will upon the application of the proper *573parties interfere to prevent a diversion of the property granted from such purpose and its devotion to a distinctly different purpose. And, in construing a statute providing that “neither the canon law nor the decree or order of any ecclesiastical council or body, nor any custom or usage founded thereon, nor any custom or usage of any church, .congregation or religious society or religious order shall hereafter he recognized or enforced in this state so far as such law, usage or custom shall relate to the acquisition, tenure or control or disposition of any real estate or any interest therein, or any .use or trust connected or to be connected therewith, it was held in Fuchs v. Meisel, supra, that that act, of which we have no counterpart, “has never been construed so as to deprive those entitled to property rights, under the conclusive ecclesiastical order and decree, of a remedy which they otherwise have not”. So in Chase v. Cheney, 58 Ill. 509, it was held that the constitutional guaranty of “the free exercise and enjoyment of religious profession and worship without discrimination” forbids judicial interference except where civil or property rights are involved. Likewise, when a society in character religious holds property in common, without industrial interest in any member, as most church properties are held, equity will interfere and preserve the siatus quo of such property in the absence of any other adequate available remedy. Society of Shakers v. Wilson, 68 Fed. 730. The courts have jurisdiction to determine controverted claims for the use of church property. Gartin v. Pennick, 68 Ky. 110; Bates v. Houston, 66 Ga. 198.
The opinion in the case before us does not venture to assert, and rightfully could not assert, as I believe in view of the cases cited above, that appellants do not have any property rights in the parsonage lot of which they will be deprived if such property is to be devoted to a use different from that expressed in the grant, unless it is sold under an order of the circuit court upon the application of the trustees and with the assent of the quarterly conference and the rights of the appellants conserved, as doubtless they would be, by the circuit court of Monongalia county. All members of a religious society, though not incorporated, are equal beneficial owners *574of church properties, whether they contributed the same or different or any amounts for the purchase or improvement thereof; and any one or more of them may, on behalf of themselves and others, resort to an equitable forum for the redress of wrongs done to their property or property rights. Ferraria v. Visconcellos, 31 Ill. 25.
Where the title is vested in trustees for a particular use by a religious society, the courts will enforce the trust and hold the property to the designated uses, but will not lend its aid to divert it from such uses. Nelson v. Benson, 69 Ill. 27. Nor will equity permit the trustees of church property to lease any part of it to a teacher of a private day school, with leave to change the internal arrangement of the rooms of the building so as to suit his convenience, and will enjoin such use on the application of the individual members of the society. Perry v. McEwen, 24 Ind. 440. To. determine the rights of contending factions of a religious society to the use of church property, injunction will lie at the instance of the faction entitled to the property to restrain trespass by the other. Fulbright v. Higginbotham, 133 Mo. 668. Like jurisdiction exists to prevent the'appropriation of church property to a religious use different from that intended by the donor. Suter v. Spangler, 4 Phila. 331.
These decisions, and others of a similar character, make obvious the right of one or more members of such a society to maintain a suit on their own behalf, for the benefit of all others who feel aggrieved, to enjoin a diversion of the property by the trustees, who with.us have the immediate personal control of the church temporalities. Isham v. Fullager, 14 Abb. N. C. 363; Nash v. Sutton, 117 N. C. 231; Niswell v. First Congregational Church, 14 Oh. St. 31; Mannix v. Purcell, 46 Oh. St. 102; Beatty v. Kurtz, 27 U. S. 566; Berryman v. Reese, 50 Ky. 287.
In the revised opinion, reliance for reversal is placed upon a paragraph of section 9, chapter 57, Code.. This provision has not the least relevancy to the matter in issue in this cause; and it has never been resorted to in any application to a circuit court of this state for the sale of property belonging to any Methodist society or congregation of that denomination. *575Such proceedings have always been instituted upon the application of the trustees. Their authority has generally been recognized and none other. They must of course have the assent of the quarterly conference; but that assent alone does not suffice, as will readily appear from the requirements of the Code. Else why the necessity for a publication of a notice, of the proceeding to sell? It must be made to appear plainly that the congregation, society or body whose property is to be sold also consents. I am speaking now only of the property of the Methodist Episcopal denomination. The effect of the opinion is to bestow an unwarranted and arbitrary authority on the quarterly conference, and that too, as I think, where none exists under the Discipline or .the Code. Under such authority, that body may, if it be so disposed, convert valuable property from one use to another in -flagrant violation of the rights of others, with impunity and without redress. It may sell or give away the most costly church in the state, and devote the proceeds to such other religious use as to it alone may seem proper, and none will be heard to complain. That it will perhaps not undertake so radical action does not furnish an answer. What it can do it may do.
As these authorities cited warrant an affirmance rather than a reversal of the decree of the circuit court, and as the proposed use of the property involved is in effect a diversion and misappropriation, I can not concur in the opinion of the majority, notwithstanding they seem to think the authority of the quarterly conference supreme and that the proposed appropriation of part of the property is beneficial to the circuit. How any benefit accrues to the real owner is not made clear. The correctness of the proposition that the interests of an owner are enhanced when he is deprived of the use of his property, without the payment of any consideration, I fail to comprehend.